Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Conway on 03/17/2021.
	The application has been amended as follows: 

33.	A method of producing a foam particle part, comprising the following steps: 
	- feeding of foam particles made of expanded thermoplastic polyurethane from a material container by means of a pipe to a filling injector lying upstream of a mold in a direction of conveyance, which is coupled to a mold, wherein the foam particles are conveyed in the pipe by means of a blowing gas, wherein an amount of directed steam allows a thin film of condensed water to form on a surface of the foam particles to sufficiently lower an adhesion effect of the foam particles and while the added steam is limited so that an amount of heat may not be excessively so that the surfaces of the foam particles are activated, and 
	- thermoplastic welding of the foam particles made of expanded thermoplastic polyurethane in the mold to make a foam particle part with a transport direction.

40.	The method according to claim 33, wherein the foam particles are separated from each other in the material container, wherein the separation is effected by 

49.	A method for producing a particle-foam part, comprising: 
	supplying steam to foam particles made of expanded thermoplastic polyurethane; 	conveying through a pipe said foam particles from a material container to a filling device, wherein the foam particles are conveyed by a blowing gas and said foam particles are wetted with steam during their transfer from the material container to a mold during which steam is directed into the pipe through an injector nozzle, a propulsion nozzle or both, which is located downstream at more than one point along a conveyance path from the material container and upstream of the mold in a direction of conveyance, wherein the added steam allows a thin film of condensed water to form on an adhesion effect of the foam particles while sufficiently limiting the amount of steam so that 
	and thermoplastic welding of the foam particles made of expanded thermoplastic polyurethane in the mold to make a particle-foam part with 

50.	A method for producing an expanded thermoplastic polyurethane particle-foam part, comprising: 
	supplying steam to thermoplastic polyurethane foam particles; 
	conveying through a pipe said foam particles from a material container to a filling injector, which is coupled to a mold and said filling injector lies upstream of the mold in a direction of conveyance, wherein the foam particles are conveyed by a blowing gas and said foam particles are wetted with steam during their transfer from the material container to the mold during which steam is directed into the pipe through an injector nozzle, a propulsion nozzle or both, which is located downstream from the material container and upstream of the mold in the direction of conveyance, wherein the added steam allows a thin film of condensed water to form on a surface of foam particles to sufficiently lower an adhesion effect of the foam particles while sufficiently limiting the amount of steam so that 
	thermoplastic welding of the foam particles in the mold to make a thermoplastic polyurethane particle-foam part with 

Allowable Subject Matter
	Claims 33, 35-40, and 42-50 allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742